Citation Nr: 0302343	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  97-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for psychiatric disability, to include post-traumatic stress 
disorder, and, if so, whether the reopened claim should be 
granted.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for drug and alcohol abuse, and, if so, whether the reopened 
claim should be granted.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for the residuals of a right leg injury.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1968 to July 
1970, and again from August 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in February 2000, 
when it was remanded for further development which has now 
been accomplished.  

The RO has denied the claims seeking service connection for 
an acquired psychiatric disability and for drug and alcohol 
abuse on a de novo basis, and this appeal has been 
procedurally developed on this basis.  However, a review of 
the claims file has disclosed a prior, final denial of these 
claims in 1970 based solely upon the appellant's first period 
of service, as was also the case with the claim for service 
connection for the residuals of a right leg injury.  In order 
to clarify the procedural history of these claims, the Board 
has elected to formally reopen both the psychiatric and 
substance abuse claims before proceeding with de novo review 
of the reopened claims; no prejudice to the appellant has 
resulted from this approach.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Entitlement to service connection for a nervous condition 
and for drug abuse was previously denied by unappealed rating 
action dated in December 1970.  

3.  The evidence received since the December 1970 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claims seeking service connection for an 
acquired psychiatric disability and for drug and alcohol 
abuse.  

4.  The appellant does not currently have PTSD.  

5.  A chronic, acquired psychiatric disorder was not present 
during service, a psychosis was not manifested within one 
year of his last separation from active service in August 
1973, and any currently present acquired psychiatric disorder 
is not etiologically related to service.  

6.  The drug and alcohol abuse present in service were the 
result of the appellant's own willful misconduct.  

7.  Entitlement to service connection for the residuals of a 
right leg injury was denied by unappealed rating actions 
dated in December 1970 and May 1971.  

8.  The evidence received since the May 1971 decision is not 
so significant by itself or in the context of the evidence 
previously of record that it must be considered to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claims seeking service connection for psychiatric disability 
and for drug and alcohol abuse.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002).  

2.  Psychiatric disability, including PTSD, was not incurred 
or aggravated in service, and the incurrence or aggravation 
of a psychosis in such service may not be presumed.  
38 U.S.C.A. § 1110 (West Supp 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).  

3.  Neither drug nor alcohol abuse was incurred or aggravated 
in the line of active duty.  38 U.S.C.A. § 1110 (West Supp 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304 (2002).  

4.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for 
the residuals of a right leg injury.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA are applicable to the 
present appeal.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received long before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received long before that date.  

The record reflects that the RO has informed the appellant of 
the evidence and information needed to substantiate the 
claims to reopen through letters, the statement of the case 
and supplements thereto, and indeed the Board has concluded 
that new and material evidence has been received to reopen 
two of the claims at issue in this appeal.  In addition, the 
RO has informed the appellant of the information needed from 
him to enable the RO to obtain evidence on his behalf.  The 
RO has obtained all identified, available evidence pertinent 
to the claims to reopen.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims to reopen, and the Board is also unaware of any such 
outstanding evidence or information.  

With respect to the reopened claims, the record reflects that 
through the statement of the case and supplements thereto, 
the RO has notified the appellant of the evidence and 
information needed to substantiate his claims, the 
information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information on his behalf, and the 
evidence that the veteran should submit if he did not desire 
the RO to obtain the evidence on his behalf.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, extensive VA and military treatment records have 
also been associated with the record.  The appellant failed 
to report for a scheduled VA psychiatric examination in 
August 1998, and the appellant was informed of the 
consequences of this failure with respect to his psychiatric 
claim.  Nevertheless, he has not requested another 
examination or even indicated that he is willing to report 
for another official examination.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
reopened claims.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

II Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002).  

In addition, a psychosis may be presumed to have been 
incurred or aggravated in service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service. 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Service Connection for Psychiatric Disability.  

Entitlement to service connection for a nervous 
condition/psychiatric disease was denied by a final, 
unappealed rating action dated in December 1970.  The 
evidence of record at that time, which pertained only to the 
appellant's first period of service, indicates that, although 
he had been seen by a psychiatric consultant during service, 
the presence of an acquired psychiatric disability was not 
established at any time during service, and the psychiatric 
evaluation reported on the separation medical examination in 
June 1970 was normal.  The claim was denied in December 1970 
because there was no medical evidence of a chronic, acquired 
psychiatric disability in service.  

The evidence received since December 1970 includes service 
medical records pertaining to the appellant's second period 
of service which are directly relevant to the issue of 
service connection for an acquired psychiatric disability.  
Accordingly, the claim will be reopened and reviewed on a de 
novo basis on the merits.  

A longitudinal review of the evidentiary record indicates 
that, during his first period of service, the appellant was 
referred for a psychiatric consult in June 1970, which 
resulted in the clinical impression of intoxication.  The 
presence of a chronic, acquired psychiatric disability was 
not reported at any time during the first period of service, 
including on the separation medical examination in June 1970, 
although the appellant had complained of depression and 
excessive worry at that time.  

During his second period of service, the appellant was 
hospitalized in August 1972 for the treatment of the improper 
use of heroin.  On his separation medical examination in May 
1973, he complained of depression and excessive worry, but 
the psychiatric evaluation on that examination was normal.  
In August 1973, the appellant was hospitalized for the 
treatment of a transient situational disturbance.  

The existence of a chronic, acquired psychiatric disability 
is not documented by competent medical evidence until March 
1974, when an anxiety neurosis with depressive features was 
diagnosed on a VA psychiatric examination.  On a May 1996 VA 
examination, the appellant was diagnosed with both 
schizophrenia and PTSD, by history.  Subsequent medical 
records continue to reflect the presence of a psychotic 
disorder, usually identified as schizophrenia, but no 
competent medical evidence linking this disability to service 
is of record.  

A history of PTSD was subsequently reported several times 
based solely upon interviews with the appellant, who served 
in Vietnam as a Wireman from August 1969 to August 1970, and 
then again as a Light Weapons Infantryman from January to 
August 1972.  The award to the appellant of a Combat 
Infantryman Badge in 1972 is reported in his service 
personnel records, but is not reflected on the relevant DD 
Form 214.  None of these historical diagnoses of PTSD was 
specifically linked to an identified stressor event, as 
required by DSM-IV.  In November 1995, the appellant was 
given a complete PTSD screening while hospitalized at a VA 
facility.  It was reported at that time that, while he did 
exhibit some symptoms of PTSD, his more prominent symptoms 
and complaints did not appear to be related to Vietnam trauma 
and were more consistent with Axis II (personality disorder) 
pathology.  

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation providing for disability compensation benefits.  
38 C.F.R. § 3.303(c).  

The appellant has not responded to requests by the RO to 
identify specific stressor incidents in service.  In June 
1998, the appellant underwent an extensive VA psychological 
evaluation, including a review of the claims file and several 
psychological tests, which were mostly invalid.  The 
examining psychologist reported that the appellant had 
problems relating any traumatic event from Vietnam, 
eventually stating that the worst thing for him was being 
separated from his family and friends.  The psychologist 
reported that, during the clinical interview, the appellant 
did not endorse sufficient symptoms to make a diagnosis of 
PTSD based on DSM-IV criteria.  The Axis I diagnoses at this 
time were schizoaffective disorder, depressive type, by 
history; alcohol abuse; and cocaine (crack) abuse.  

The appellant subsequently failed to appear for a scheduled 
VA psychiatric evaluation in June 1998.  He was informed in 
the supplemental statement of the case issued to him in July 
1998 that the evidence expected from this examination which 
might have been material to his claim could not be 
considered.  The appellant did not respond to two attempts by 
the RO to reschedule the VA psychiatric examination, nor has 
he yet asked for such an examination or even indicated his 
willingness to report for such an examination.  Accordingly, 
the Board must base its appellate determination upon the 
available evidence.  See 38 C.F.R. § 3.655.  

The preponderance of the evidence of record indicates that 
the appellant does not currently have PTSD, nor does he have 
another acquired psychiatric disability which is 
etiologically related to service.  Accordingly, the reopened 
claim seeking service connection for psychiatric disability, 
including PTSD, must be denied.  

Service Connection for Drug and Alcohol Abuse.  

Entitlement to service connection for drug abuse was denied 
by an unappealed rating action dated in December 1970.  The 
evidence of record at that time, which pertained only to the 
appellant's first period of service, indicates that the 
appellant was seen in December 1969 for hyperactivity, 
resulting in a clinical impression of drug abuse, by history.  
In June 1970, he was seen for a skin rash on his face, at 
which time it was reported that, by his own admission, he was 
intoxicated with alcohol making communication almost 
impossible.  Three days later, he was referred to a 
psychiatrist, who reportedly felt that the appellant had been 
abusing drugs and was intoxicated during the interview.  A 
clinical impression of intoxication was recorded at this 
time.  No relevant findings or diagnoses were reported on the 
separation medical examination in June 1970.  

The claim was denied in December 1970 because the drug abuse 
reported in service was held to be due to willful misconduct 
and not incurred or aggravated in the line of duty.  

The evidence received since the December 1970 decision 
includes service medical records pertaining to the 
appellant's second period of service which are directly 
relevant to the issue of service connection for drug and 
alcohol abuse.  Accordingly, the claim will be reopened and 
reviewed on a de novo basis on the merits.  

A longitudinal review of the current evidentiary record 
discloses that, when seen in December 1969 for other reasons, 
the appellant admitted to abusing drugs such as pot and 
methedrine.  He was described as agitated and with somewhat 
disconnected thought processes, resulting in a clinical 
impression of hyperactivity, with drug abuse, by history.  It 
was recommended that he seek further help and a possible 
referral to the medical detachment, but the appellant did not 
follow-up on this.  

As noted above, in June 1970, the appellant was seen for a 
skin rash on his face, at which time it was reported that, by 
his own admission, he was intoxicated with alcohol making 
communication almost impossible.  Three days later, he was 
referred to a psychiatrist, who reportedly felt that the 
appellant had been abusing drugs and was intoxicated during 
the interview.  A clinical impression of intoxication was 
recorded at this time.  No relevant abnormal findings or 
diagnoses were reported on the report of the separation 
medical examination in June 1970.  

In August 1972, the appellant was medically evacuated from 
Vietnam to Ireland Army Hospital at Fort Knox, Kentucky, 
where he was treated for the improper use of heroin during 
the previous seven months.  After several periods of AWOL, he 
was administratively discharged from service.  

The postservice medical evidence reflects continuing 
treatments for polysubstance abuse, including alcohol abuse 
and dependence, cannabis abuse and dependence, and both 
cocaine and heroin abuse.  The appellant usually indicated 
that his polysubstance abuse began in Vietnam, but in October 
1995, he stated that he began drinking alcohol daily at the 
age of 17, which would be in 1967--before service.  

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military service, unless 
such injury or disease was the result of the veteran's own 
willful misconduct or (for claims filed after October 31, 
1990) was a result of his or her abuse of alcohol or drugs.  
"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action....It involves deliberate 
or intentional wrongdoing with knowledge of, or wanton and 
reckless disregard of, its probable consequences....Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(m) & (n)

The current evidentiary record fails to demonstrate the 
presence of an acquired psychiatric disability in service.  
Consequently, the appellant's documented drug and alcohol 
abuse during and after service cannot be viewed as a symptom 
of such a psychiatric disability and must, instead, be 
considered to be the result of the appellant's own willful 
misconduct.  Accordingly, service connection for drug or 
alcohol abuse may not be granted, and the reopened claim must 
therefore be denied.  

Service Connection for the Residuals of a Right Leg Injury.  

Service connection for a right leg disability was denied by 
final, unappealed rating actions dated in December 1970 and 
May 1971.  The evidence of record in May 1971, pertains only 
to the appellant's first period of service and indicates that 
the appellant was treated for acute tenosynovitis of the 
right Achilles tendon in February 1969, for which a one-week 
physical profile was issued.  Later, in June 1970, he 
complained of weakness and instability in the right leg, but 
no relevant abnormal findings or diagnoses were reported at 
that time, and the clinical evaluation of the lower 
extremities on the separation medical examination in June 
1970 was normal.  

The initial claim was denied in 1970-71 because of the lack 
of competent medical evidence of any chronic right leg 
disability at that time.  

The evidence received since May 1971, including service 
medical records pertaining to the appellant's second period 
of active service, does not reflect the existence of a right 
leg disability.  Accordingly, it is not so significant by 
itself or in the context of the evidence previously of record 
that it must be considered to fairly decide the merits of the 
claim.  Therefore, it is not new and material.  


ORDER

New and material evidence having been presented, reopening of 
the claims seeking service connection for psychiatric 
disability, including PTSD, and for drug and alcohol abuse is 
granted.  

The reopened claims seeking service connection for 
psychiatric disability, including PTSD, and for drug and 
alcohol abuse are denied.  

New and material evidence not having been presented, 
reopening of the claim seeking service connection for the 
residuals of a right leg injury is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

